DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elected claims 11 – 15 without traverse. 
Examiner called applicant to withdraw claim 15 due to grouping of election/restriction requirement. Claims 11 – 14 and not claims 11 – 15 in Group II.
Claims 11 – 14 are pending in this Office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, after third paragraph and before 4ourth paragraph, please insert “and”.
Claim should be:
A method for retrieving data in a distributed storage environment, the method comprising: 
receiving a request for a data item; 
identifying a data item tree corresponding to the received request, the data item tree comprising a plurality of data items stored according to a linked data model, the data items in the identified data item tree being linked together so that each data item in the identified data item tree can be accessed from any other data item in the identified data item tree by traversing links between data items; 
traversing the identified data item tree by following one or more links between a root data item and at least one data item matching the received request; and 
providing, responsive to the received request, the matched at least one data item.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 11 recites receiving a request for a data item; identifying a data item tree corresponding to the received request, the data item tree comprising a plurality of data items stored according to a linked data model, the data items in the identified data item tree being linked together so that each data item in the identified data item tree can be accessed from any other data item in the identified data item tree by traversing links between data items; traversing the identified data item tree by following one or more links between a root data item and at least one data item 
The limitation of identifying a data item tree corresponding to the received request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “identifying” in the context of this claim encompasses the user manually identifying or recognizing data items. 
Similarly, the limitation based on the identifying, matching the received request between a root data item and at least one data item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “matching” in the context of this claim encompasses the user thinking that a matching between the data items is provided based on responsive to the received request. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer processor to perform both the identifying and matching steps. The computer processor in both steps is recited i.e., as a generic processor performing a generic computer function of matching a data item based on an identifying steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identifying and matching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 12 – 14 merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claim 12, there is no indications that the elements (caching the matched at least one data item; receiving a second request, the cached at least one data item matching the received second request; and providing, responsive to the received second request, the cached at least one data item) improve the functioning of a 
As to claim 13, there is no indications that the elements (each of the plurality of stored data items further comprises a distinct address) improve the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, this claim does not amount to more than the abstract idea.
As to claim 14, there is no indication that the elements (providing the matched at least one data item comprises extracting data from the matched at least one data item and providing the extracted data) improve the functioning of a computer or improve any other technology.  It merely provides conventional computer implementation.  Therefore, this claim does not amount to more than the abstract idea.
Therefore, claims 11 – 14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0231647 issued to David Farber et al. (“Farber”) and in view of U.S. Patent 6,108,698 issued to Tichomir Tenev et al. (“Tenev”).
With respect to claim 11, Farber teaches a method for retrieving data in a distributed storage environment (see abstract), the method comprising: 
receiving a request for a data item (Para [0020]: it may require further processing, typically on the part of the requestor, to verify that the data item it has obtained is, in fact, the item it requested. See also claim 31, “response to receipt of the request”); 
identifying a data item tree corresponding to the received request, the data item tree comprising a plurality of data items stored according to a linked data, the data items in the identified data item tree being linked together so that each data item in the identified data item tree can be accessed from any other data item in the identified data item tree by traversing links between data items (Figure 14 and Para [0188 – 0189]: The mechanism to link a path to a True Name provides a way of creating a new directory entry record identifying an existing, assimilated file. This basic process may be used to copy, move, and rename files without a need to copy their contents. The mechanism to link a path to a True Name is now described with reference to FIG. 14. First, if desired, confirm that the True Name exists locally by searching for it in the True Name registry or local directory extensions table 135 (Step S260). Most uses of this mechanism will require this form of validation. Next, search for the path in the local directory extensions 
traversing the identified data item tree by following one or more links between a root data item and at least one data item matching the received request (Para [0382 – 0384]: A) Traverse the underlying file system in the operating system. For each file encountered, excluding directories, perform the following: [0383] (i) Assimilate the file encountered (using the Assimilate File primitive mechanism). This process computes its True Name and moves its data into the True File registry 126. [0384] (ii) Create a pathname consisting of the path to the volume directory and the relative path of the file on the media. Link this path to the computed True Name using the Link Path to True Name primitive mechanism); and 
providing, responsive to the received request, the matched at least one data item (Figure 13 and Para [0185]: The True Name of a file can be used to identify a file by contents, to confirm that a file matches its original contents, or to compare two files. The mechanism to get a True Name given the pathname of a file is now described with reference to FIG. 13. See also Para [458]).
Faber teaches claimed invention substantially as claimed, however, Faber does not explicitly teach linked data model as claimed.
Tenev discloses linked data model (Figure 1 and as node-link data, node-link structure in column 4, lines 20 – 24 and 41 – 51: The "elements" of a node-link structure are its nodes and links. In a node-link structure, a "node-link relationship" is a relationship between elements based on paths of nodes and links between or among the elements.  Node-link data "define a graph" if the node-link data include information 
Both of Faber and Tenev are same field of endeavor and they are both in the data processing art and are combinable. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Faber's data processing systems that offer users and programs various ways to identify the data in the systems with the teachings of Tenev's accessing data in a content-addressable data processing system in order to retrieving data in a distributed storage environment so as to Improved efficiency and integrity of the retrieved data item in a distributed storage environment.
Modification would obtain a tree that represents a non-tree graph, while retaining information about the graph that is not reflected in the tree. Ensure that the expansion/contraction data for at most one incoming link of any node in the graph indicate that the node's representation is expanded in the tree, the expansion/contraction data for the node's other incoming links all indicating that the node's representation is contracted in the tree. As a result, a downward path from the root node of the tree cannot include more than two occurrences of the node. 


As to claim 12, caching the matched at least one data item (Faber, Para [0024]: a cache client must synchronize its data items with those on the cache server. This synchronization may involve reloading data items onto the cache client. The need to keep the cache synchronized or reload it adds significant overhead to existing caching mechanisms); 
receiving a second request, the cached at least one data item matching the received second request; and providing, responsive to the received second request, the cached at least one data item (Para [0020, 0024 and claim 31]: it may require further processing, typically on the part of the requestor, to verify that the data item it has obtained is, in fact, the item it requested. See also claim 31, “response to receipt of the request” and in some data processing systems in which several processors are connected in a network, one system is designated as a cache server to maintain master copies of data items, and other systems are designated as cache clients to copy local copies of the master data items into a local cache on an as-needed basis. Before using a cached item, a cache client must either reload the cached item, be informed of changes to the cached item, or confirm that the master item corresponding to the cached item has not changed. In other words, a cache client must synchronize its data items with those on the cache server. This synchronization may involve reloading data items onto the cache client. The need to keep the cache synchronized or reload it adds significant overhead to existing caching mechanisms.). 
As to claim 13, each of the plurality of stored data items further comprises a distinct address (Faber: Para [0018  and 0028]: the addresses in a process address they are specified relative to a context. The identity of a data item is independent of its name, origin, location, address, or other information not derivable directly from the data, and depends only on the data itself.).
As to claim 14, providing the matched at least one data item comprises extracting data from the matched at least one data item and providing the extracted data (Faber, Figure 13 and Para [0185]: The True Name of a file can be used to identify a file by contents, to confirm that a file matches its original contents, or to compare two files. The mechanism to get a True Name given the pathname of a file is now described with reference to FIG. 13 and claim 33: receiving the data item at the first computer; generating, at the first computer, a second identifier for the data item received at the first computer; and comparing the second identifier to the first identifier to verify that the first identifier and the second identifier are identical).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162